DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. PG Pub 2015/0287352) in view of Park et al. (U.S. PG Pub 2020/0349879).

Regarding Claim 1, Watanabe et al. teach a control apparatus configured to control a display apparatus (Figure 1, Element 1.  Paragraph 34), comprising: 
an image judgment unit (Figure 1, Element 35.  Paragraph 44) configured to determine whether or not a ratio (Element Percentage of Pixels.  Paragraph 44) of a number of pixels located in a predetermined area (Element Predetermined Region.  Paragraph 44) of an image and having gradation levels (Figures 5 - 8, Elements Range of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) within a gradation range from a first gradation level (Figures 5 - 8, Elements Range of grayscale, Sub-Element lower end of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) not equal to a lowest gradation level (Element Grayscale 0.  Paragraph 31) to a second gradation level (Figures 5 - 8, Elements Range of grayscale, Sub-Element upper end of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) not equal to a highest gradation level (Element Grayscale 255.  Paragraph 31) is equal to or larger than a threshold value (Figures 5 - 8, Elements first - sixth threshold values.  Paragraphs 82 - 88 and 96 - 97); and 
a drive change unit (Figure 1, Element 36.  Paragraph 45) configured to determine a refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45) of the display apparatus (Figure 1, Element 1.  Paragraph 34) including the self-luminous element according to a result of the determination made by the image judgment unit (Figure 1, Element 35.  Paragraph 44).
Watanabe et al. is silent with regards to the display apparatus including a self-luminous element; the image judgment unit being configured to determine at least one of (1) the value of the first gradation level and the value of the second gradation level, and (2) the threshold value.
Park et al. teach the display apparatus including a self-luminous element (Paragraphs 147 – 148); the image judgment unit (Figure 2, Element 200.  Paragraph 68) being configured to determine at least one of (1) the value of the first gradation level (Figure 3, Element grayscale 8.  Paragraph 74 and Figure 4, Element 11.  Paragraph 83) and the value of the second gradation level (Figure 3, Element grayscale 15.  Paragraph 74 and Figure 4, Element 21.  Paragraph 83), and (2) the threshold value.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 2, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 1 (See Above).  Watanabe et al. is silent with regards to further comprising a luminance value acquisition unit configured to acquire a set value for the luminance, wherein at least cone of (1) the value of the first gradation level and the value of the second gradation level, and (2) the threshold value, may be set depending on the set value for the luminance.
Park et al. teach further comprising a luminance value acquisition unit (Figure 2, Element 270.  Paragraph 76 – 78) configured to acquire a set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance, wherein at least one of (1) the value of the first gradation level (Figure 3, Element grayscale 8.  Paragraph 74 and Figure 4, Element 11.  Paragraph 83) and the value of the second gradation level (Figure 3, Element grayscale 15.  Paragraph 74 and Figure 4, Element 21.  Paragraph 83), and (2) the threshold value, may be set depending on (Seen in Figures 2 – 4) the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 5, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 2 (See Above).  Watanabe et al. is silent with regards to wherein the luminance acquisition unit acquires the set value for the luminance by calculating the set value for the luminance from a voltage applied to the display apparatus including the self-luminous element.
Park et al. teach further wherein the luminance acquisition unit (Figure 2, Element 270.  Paragraph 76 – 78) acquires the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance by calculating the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance from a voltage applied (Element Luminance Information.  Paragraph 63) to the display apparatus including the self-luminous element (Paragraphs 147 – 148).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 6, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 2 (See Above).  Watanabe et al. is silent with regards to wherein the luminance acquisition unit is connected to a storage unit storing setting information associated with the display apparatus including the self-luminous element, and the luminance acquisition unit acquires the set value for the Luminance included in the setting information from the storage unit.
Park et al. teach wherein the luminance acquisition unit (Figure 2, Element 270.  Paragraph 76 – 78) is connected to a storage unit (Figure 2, Elements 260 and 280.  Paragraphs 72 – 83) storing setting information (Figures 3 and 4.  Paragraphs 74 – 83) associated with the display apparatus including the self-luminous element (Paragraphs 147 – 148), and 
the luminance acquisition unit (Figure 2, Element 270.  Paragraph 76 – 78) acquires the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance included in the setting information (Figures 3 and 4.  Paragraphs 74 – 83) from the storage unit (Figure 2, Elements 260 and 280.  Paragraphs 72 – 83).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 7, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 2 (See Above).  Watanabe et al. teach wherein the drive change unit (Figure 1, Element 36.  Paragraph 45) determines the refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45) such that in a case where a ratio (Element Percentage of Pixels.  Paragraph 44) of a number of pixels having gradation levels (Figures 5 - 8, Elements Range of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) within the gradation range is smaller than (Figure 5, Element S3, Sub-Element No.  Paragraph 67) the threshold value (Figures 5 - 8, Elements first - sixth threshold values.  Paragraphs 82 - 88 and 96 - 97), a first rate (Figure 5, Element S4.  Paragraph 67) is determined as the refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45), while in a case where the ratio (Element Percentage of Pixels.  Paragraph 44) of the number of pixels having gradation levels (Figures 5 - 8, Elements Range of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) within the gradation range is equal to or larger than (Figure 5, Element S3, Sub-Element Yes.  Paragraph 67) the threshold value (Figures 5 - 8, Elements first - sixth threshold values.  Paragraphs 82 - 88 and 96 - 97), a second rate (Figure 5, Element S5.  Paragraph 68) higher than the first rate (Figure 5, Element S4.  Paragraph 67) is determined as the refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45).

Regarding Claim 8, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 2 (See Above).  Watanabe et al. teach wherein driving without rewriting data is performed once in a pause frame (Figure 3(c), Element not labeled, but are the dotted lines.  Paragraph 55).

Regarding Claim 9, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 2 (See Above).  Watanabe et al. teach further comprising a determination unit (Figure 1, Element 36.  Paragraph 45) configured to determine a magnitude of a voltage used in driving without rewriting data, or determine a period during which the voltage is applied (Figure 3(c), Element not labeled, but are the dotted lines.  Paragraph 55).

Regarding Claim 10, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 9 (See Above).  Watanabe et al. teach wherein the determination unit (Figure 1, Element 36.  Paragraph 45) determines the magnitude of the voltage, the period for applying the voltage, or the refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45) according to a characteristic of the individual display apparatus (Figure 1, Element 1.  Paragraph 34).
Watanabe et al. is silent with regards to the display apparatus including a self-luminous element.
Park et al. teach the display apparatus including a self-luminous element (Paragraphs 147 – 148).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 12, Watanabe et al. teach the control apparatus according to Claim 9 (See Above).  Watanabe et al. is silent with regards to wherein the determination unit (Figure 1, Element 36.  Paragraph 45) determines the magnitude of the voltage, the period for applying the voltage, or the refresh rate according to the set value for the luminance.
Park et al. teach wherein the determination unit (Figure 1, Element 36.  Paragraph 45) determines the magnitude of the voltage, the period for applying the voltage, or the refresh rate (Figure 2, Element 240.  Paragraph 72) according to the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).

Regarding Claim 13, Watanabe et al. in view of Park et al. teach a display apparatus (Watanabe et al. Figure 1, Element 1.  Paragraph 34) including a self-luminous element (Park et al. Paragraphs 147 – 148), wherein the display apparatus (Watanabe et al. Figure 1, Element 1.  Paragraph 34) comprises the control apparatus according to Claim 1 (See Above).

Regarding Claim 14, Watanabe et al. in view of Park et al. teach a method of controlling a display apparatus (Figure 1, Element 1.  Paragraph 34), comprising: 
determining whether or not a ratio (Element Percentage of Pixels.  Paragraph 44) of a number of pixels located in a predetermined area (Element Predetermined Region.  Paragraph 44) of an image and having gradation levels (Figures 5 - 8, Elements Range of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) within a gradation range from a first gradation level (Figures 5 - 8, Elements Range of grayscale, Sub-Element lower end of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) not equal to a lowest gradation level (Element Grayscale 0.  Paragraph 31) to a second gradation level (Figures 5 - 8, Elements Range of grayscale, Sub-Element upper end of grayscale.  Paragraphs 31, 66, 82 - 86, and 96 - 97) not equal to a highest gradation level (Element Grayscale 255.  Paragraph 31) is equal to or larger than a threshold value (Figures 5 - 8, Elements first - sixth threshold values.  Paragraphs 82 - 88 and 96 - 97); and 
changing a refresh rate (Figures 5 - 8, Elements 1Hz, 15Hz, 30Hz, and 60Hz.  Paragraph 45) of the display apparatus (Figure 1, Element 1.  Paragraph 34) including according to a result of the determining.
Watanabe et al. is silent with regards to the display apparatus including a self-luminous element; acquiring a set value for luminance of the display apparatus including the self-luminous element; the determining including setting at least one of (1) the value of the first gradation level and the value of the second gradation level, and (2) the threshold value, according to the set value for the luminance.
Park et al. teach the display apparatus including a self-luminous element (Paragraphs 147 – 148); acquiring a set value (Figure 2, Element DBV.  Paragraph 76 – 78) for luminance of the display apparatus including the self-luminous element (Paragraphs 147 – 148); the determining (Figure 2, Element 200.  Paragraph 68) including setting at least one of (1) the value of the first gradation level (Figure 3, Element grayscale 8.  Paragraph 74 and Figure 4, Element 11.  Paragraph 83) and the value of the second gradation level (Figure 3, Element grayscale 15.  Paragraph 74 and Figure 4, Element 21.  Paragraph 83), and (2) the threshold value, according to (Seen in Figures 2 – 4) the set value (Figure 2, Element DBV.  Paragraph 76 – 78) for the luminance.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. with the greyscale correction of Park et al.  The motivation to modify the teachings of Watanabe et al. with the teachings of Park et al. is to determine the driving frequency based on a greyscale value and a setting value to enhance display quality, as taught by Park et al. (Paragraph 7).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. PG Pub 2015/0287352) in view of Park et al. (U.S. PG Pub 2020/0349879) in view of Matsushima et al. (U.S. PG Pub 2014/0292835).

Regarding Claim 11, Watanabe et al. in view of Park et al. teach the control apparatus according to Claim 9 (See Above).  Watanabe et al. is silent with regards to  wherein the determination unit determines the magnitude of the voltage, the period for applying the voltage, or the refresh rate according to a temperature of a display unit of the display apparatus.
Matsushima et al. teach wherein the determination unit (Figure 3, Element 7.  Paragraph 49) determines the magnitude of the voltage, the period for applying the voltage, or the refresh rate (Figures 3 – 6, Element Frame Rate.  Paragraphs 56 – 58) according to a temperature (Figure 3, Element 60.  Paragraph 39) of a display unit of the display apparatus (Figure 3, Element 1.  Paragraph 29).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display device of Watanabe et al. and the greyscale correction of Park et al. with the temperature sensing of Matsushima et al.  The motivation to modify the teachings of Watanabe et al. and Park et al. with the teachings of Matsushima et al. is to improve display quality at low ambient temperatures, as taught by Matsushima et al. (Paragraph 8).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose at least “wherein the image judgment unit determines the threshold value such that in a case where the set value for the luminance is smaller than a predetermined luminance threshold value, the threshold value is set to a first threshold value, while in a case where the set value for the luminance is equal to or larger than the predetermined luminance threshold value, the threshold value is set to a second threshold value larger than the first threshold value” of Claim 3 in combination with Claims 1 and 2.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose at least “wherein the image judgment unit sets the first and second gradation levels such that in a case where the set value for the luminance is smaller than a predetermined luminance threshold value, the first gradation level is set to a first set value and the second gradation level is set to a second set value, while in a case where the set value for the luminance is equal to or larger than the predetermined luminance threshold value, the first gradation level is set to a third set value smaller than the first set value and the second gradation level is set to a fourth set value smaller than the second set value, a range from the first set value to the second set value being larger than a range from the third set value to the fourth set value (Emphasis Added)” of Claim 4 in combination with Claims 1 and 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. (U.S. PG Pub 2016/0078798) disclose a display device where a range of grayscales are tested against a percentage of pixels and then grayscale level, luminance, and refresh rate are controlled.
Watanabe et al. (U.S. PG Pub 2016/0086557) disclose a display device where a range of grayscales are tested against a percentage of pixels and then the display refresh rate is controlled.
Sato et al. (U.S. PG Pub 2017/0263201) disclose a display device where the refresh rate is tested against a threshold and the refresh rate is controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625